DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US Pub. 2019/0145136 [hereinafter: Jung], in view of Loret de Mola, US Pub. 2012/0013134 A1.

Regarding claim 1, Jung discloses a vehicle door handle (22 Fig. 1A) integrated into a vehicle door ([0021]: the board of a luggage compartment corresponds to a vehicle door) and configured to rotate about an axis (32 Fig. 2), said vehicle door handle comprising:
a front handle face (22 Fig. 2) comprising a first front handle face portion (Fig. 2: portion with pivot shafts 32) and a second front handle face portion (36 Fig. 2), wherein said first and second front handle face portions of said front handle face are flush with an exterior door surface when said vehicle door handle is in a retracted position (Fig, 1A), the exterior door surface located on an exterior of the vehicle door (Fig. 1A: the base member (see Fig. 5 annotated below) corresponds to an exterior door surface on an exterior of the door) and not being involved in retraction or deployment of the vehicle door handle (movement from Fig. 1A to Fig. 1B and Fig. 5 depict the exterior door surface not involved in retraction or deployment of the vehicle door handle);
a grip-through loop (38 Fig. 2) integrated within and integral to said vehicle door handle ([0030]), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (illustrated in Fig. 1A), wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (illustrated in Fig. 1B; [0029]), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position ([0041]; movement from Fig. 1A to Fig. 1B), wherein in the deployed position the first front handle face portion is adjacent the exterior door surface (illustrated in Fig. 5; Merriam-Webster defines adjacent as “not distant; nearby” (https://www.merriam-webster.com/dictionary/adjacent)), wherein in the deployed position the second front handle face portion is separated from the exterior door surface by the grip-through loop (illustrated in Fig. 5), and wherein the axis is parallel to a longitudinal extent of the grip-through loop (illustrated in Fig. 3, annotated below);
a deployment system (33, 42 Fig. 6) coupled to said vehicle door handle (Fig. 6; [0034]: abutting portions 42 are coupled to the door handle 22 via the first extension portions 33 of the handle), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position ([0034]); and
a retraction system (30, 50 Fig. 2) coupled to said vehicle door handle (Fig. 2; [0054]), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position ([0054]).
However, Jung does not explicitly disclose the axis is positioned vertically above the front handle face. 
Loret de Mola teaches a vehicle door handle (64 Fig. 3E) integrated into a vehicle door (14 Fig. 3E) and configured to rotate about an axis (66 Fig. 3E), wherein the axis is positioned vertically above a front handle face (Fig. 3E). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the vehicle door handle disclosed by Jung is capable of being integrated into a vehicle door wherein that the axis is positioned vertically above the front handle face with a reasonable expectation that the rearrangement does not affect operation of the device, as taught by Loret de Mola.

    PNG
    media_image1.png
    509
    458
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    416
    481
    media_image2.png
    Greyscale

Regarding claim 3, Jung, in view of Loret de Mola, discloses the vehicle door handle of claim 1, further comprising a door unlatching mechanism (Jung 35 Fig. 3), said door unlatching mechanism configured to unlatch said vehicle door (Jung [0027]).

Regarding claim 5, Jung, in view of Loret de Mola, discloses the vehicle door handle of claim 3, wherein said door unlatching mechanism unlatches said door when said vehicle door handle is rotated about said axis past said deployed position (Jung [0035], [0048], [0053]: the user lifts the handle to rotate it past the deployed position and unlatch the door).

Regarding claim 19, Jung discloses a vehicle door handle (22 Fig. 1A) integrated into a vehicle door ([0021]: the board of a luggage compartment corresponds to a vehicle door) and configured to rotate about an axis (32 Fig. 2), said vehicle door handle comprising:
a front handle face (Fig. 2 depicts a front handle face), comprising a first front handle face portion (Fig. 2: portion with pivot shafts 32) and a second front handle face portion (36 Fig. 2), wherein said first and second front handle face portions of said front handle face are flush with an exterior door surface (Fig. 1A) when said vehicle door handle is in a retracted position (illustrated in Fig. 1A: the handle accommodated in the base member 20 corresponds to a retracted position), the exterior door surface located on an exterior of the vehicle door (Fig. 1A: the base member (see Fig. 5 annotated above) corresponds to an exterior door surface on an exterior of the door) and not being involved in retraction or deployment of the vehicle door handle (movement from Fig. 1A to Fig. 1B and Fig. 5 depict the exterior door surface not involved in retraction or deployment of the vehicle door handle);
a grip-through loop (36, 38 Fig. 2) integrated within and integral to said vehicle door handle ([0030]), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (illustrated in Fig. 1A), wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (illustrated in Fig. 1B; [0029]), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position ([0041]; movement from Fig. 1A to Fig. 1B), and wherein the grip-through loop first becomes visible only at a bottom of the vehicle door handle, adjacent the second front handle face portion and on an opposite side of the front handle face from the axis ([0033], [0035]: when the handle moves from the retracted position, the swing member 24 rotates so the portion 44 abuts the bottom of the base member 20 and the erected portion 46 rotates away from the base member (Fig. 5), the movement of the swing member 24 results in the grip-through loop 38 first becoming visible only at the bottom of the handle at the second front handle face portion and on an opposite side of the axis of the front handle face), when the vehicle door handle moves from said retracted position;
a deployment system (39, 46 Fig. 6) coupled to said vehicle door handle (Fig. 6; [0035]: erected portion 46 is coupled to the door handle 22 via the engaging portion 39 of the handle), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position ([0031], [0035]); and
a retraction system (30, 50 Fig. 2) coupled to said vehicle door handle (Fig. 2; [0054]), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position ([0054]).
 However, Jung does not explicitly disclose the axis is positioned vertically above the front handle face. 
Loret de Mola teaches a vehicle door handle (64 Fig. 3E) integrated into a vehicle door (14 Fig. 3E) and configured to rotate about an axis (66 Fig. 3E), wherein the axis is positioned vertically above a front handle face (Fig. 3E). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the vehicle door handle disclosed by Jung is capable of being integrated into a vehicle door wherein that the axis is positioned vertically above the front handle face with a reasonable expectation that the rearrangement does not affect operation of the device, as taught by Loret de Mola.

Regarding claim 21, Jung discloses a vehicle door handle (22 Fig. 1A) integrated into a vehicle door ([0021]: the board of a luggage compartment corresponds to a vehicle door) and configured to rotate about an axis (32 Fig. 2), said vehicle door handle comprising:
a front handle face (Fig. 2 depicts a front handle face), comprising a first front handle face portion (Fig. 2: portion with pivot shafts 32) and a second front handle face portion (36 Fig. 2), wherein said first and second front handle face portions of said front handle face are flush with an exterior door surface (Fig. 1A) when said vehicle door handle is in a retracted position (illustrated in Fig. 1A: the handle accommodated in the base member 20 corresponds to a retracted position), the exterior door surface located on an exterior of the vehicle door (Fig. 1A: the base member (see Fig. 5 annotated above) corresponds to an exterior door surface on an exterior of the door) and not being involved in retraction or deployment of the vehicle door handle (movement from Fig. 1A to Fig. 1B and Fig. 5 depict the exterior door surface not involved in retraction or deployment of the vehicle door handle);
a grip-through loop (38 Fig. 2) integrated within and integral to said vehicle door handle ([0030]), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (illustrated in Fig. 1A), wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (illustrated in Fig. 1B; [0029]), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position ([0041]; movement from Fig. 1A to Fig. 1B), wherein in the deployed position the first front handle face portion is adjacent the exterior door surface (illustrated in Fig. 5; Merriam-Webster defines adjacent as “not distant; nearby” (https://www.merriam-webster.com/dictionary/adjacent)), wherein in the deployed position the second front handle face portion is separated from the exterior door surface by the grip-through loop (illustrated in Fig. 5);
a deployment system (33, 42 Fig. 6) coupled to said vehicle door handle (Fig. 6; [0034]: abutting portions 42 are coupled to the door handle 22 via the first extension portions 33 of the handle), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position ([0034]); and
a retraction system (30, 50 Fig. 2) coupled to said vehicle door handle (Fig. 2; [0054]), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position ([0054]).
However, Jung does not explicitly disclose the axis is located vertically above the vehicle door handle. 
Loret de Mola teaches a vehicle door handle (64 Fig. 3E) integrated into a vehicle door (14 Fig. 3E) and configured to rotate about an axis (66 Fig. 3E), wherein the axis is located vertically above the vehicle door handle (Fig. 3E). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the vehicle door handle disclosed by Jung is capable of being integrated into a vehicle door wherein that the axis is positioned vertically above the front handle face with a reasonable expectation that the rearrangement does not affect operation of the device, as taught by Loret de Mola.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Pub. 2019/0145136, in view of Loret de Mola, US Pub. 2012/0013134 A1 as applied to claim 1 above, and further in view of Soonthornwinate et al., US Pub. 2018/0163442 A1 [hereinafter: Soonthornwinate].

Regarding claim 6, Jung, in view of Loret de Mola, teaches the vehicle door handle of claim 3. However, Jung in view of Loret de Mola is silent to the door unlatching mechanism being an electro-mechanical mechanism configured to unlatch said door when said vehicle door handle is in said deployed position and a door switch is activated.
Soonthornwinate teaches a door unlatching mechanism (86, 88, 146 Fig. 3) is an electromechanical mechanism configured to unlatch a door ([0041], [0048]) when a vehicle door handle is in a deployed position and a door switch (145, 148 Fig. 10) is activated (Fig. 11, dashed lines; [0048]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door unlatching mechanism taught by Jung, in view of Loret de Mola, to be an electro-mechanical mechanism configured to unlatch the door when the vehicle door handle is in the deployed position and a door switch is activated, as suggested by Soonthornwinate, to increase user convenience by providing powered actuation of the latch (Soonthornwinate [0033]).

	Regarding claim 7, Jung, in view of Loret de Mola and Soonthornwinate, teach the vehicle door handle of claim 6. However, Jung, in view of Loret de Mola and Soonthornwinate, do not explicitly teach the door switch is a micro-switch. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a micro-switch as the door switch taught by Jung, in view of Loret de Mola and Soonthornwinate with a reasonable expectation of success. A micro-switch is well known in the art and one of ordinary skill in the art would recognize that substituting a micro-switch in place of the door switch does not affect the operation of the device taught by Jung, in view of Loret de Mola and Soonthornwinate.

Regarding claim 8, Jung, in view of Loret de Mola and Soonthornwinate, teach the vehicle door handle of claim 6, wherein said door switch is a touch-sensitive switch (Soonthornwinate [0048], [0050]: internal lever 144 and mechanical actuator 145 contact to activate an electrical signal, corresponding to being touch-sensitive to the internal lever). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Pub. 2019/0145136, in view of Loret de Mola, US Pub. 2012/0013134 A1 as applied to claim 1 above, and further in view of Alric et al., WO 2017/125653 A1 [hereinafter: Alric], reference to attached machine translation.
Regarding claim 14, Jung, in view of Loret de Mola, teach the vehicle door handle of claim 1. However, Jung, in view of Loret de Mola, is silent to wherein said retraction system rotates said vehicle door handle from said deployed position to said retracted position after a preset period of time has passed since deployment of said vehicle door handle.
Alric teaches a retraction system (26 Fig. 3, return means ([0048])) rotates a vehicle door handle (4 Fig. 3) from a deployed position to a retracted position after a preset period of time has passed since deployment of said vehicle door handle ([0048]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retraction system disclosed by Jung, in view of Loret de Mola, to rotate said vehicle door handle from said deployed position to said retracted position after a preset period of time has passed since deployment of said vehicle door handle, as taught by Alric, in order to reduce the anxiety-provoking effect of the handle retraction (Alric [0048]). 


Allowable Subject Matter
Claim 24 is allowed. Claims 2, 9-10, 12-13, 15, 17-18, 20, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim XXX.
In regards to claims 2, 20, 22, and 24, the prior art of record fails to disclose a front handle face visible as a continuous, curvilinear loop when the vehicle door handle is in a retracted position, the continuous, curvilinear loop surrounding a portion of the exterior door surface, and wherein the exterior door surface is located on an exterior of the vehicle door and is not involved in retraction or deployment of the vehicle door handle. The examiner can find no motivation to modify vehicle door handle disclosed by Jung to be configured such that an exterior door surface is located on an exterior of the vehicle door and is not involved in retraction or deployment of the vehicle door handle and the continuous, curvilinear loop surrounding a portion of the exterior door surface without destroying the intended structure and operation of the vehicle door handle disclosed by Jung and/or without use of impermissible hindsight.
Regarding claim 23, the prior art fails to disclose each and every limitation of claim 22 from which the claim depends.
Regarding claim 12, Jung fails to disclose the deployment system rotates said vehicle door handle from said retracted position to said deployed position in response to depression of a micro-switch integrated into a key fob. The examiner can find no motivation to modify the vehicle door handle disclosed by Jung to include a deployment system that rotates the vehicle door handle in response to depression of a micro-switch integrated into a key fob without destroying the intended structure and operation of the device disclosed by Jung and/or without use of impermissible hindsight.
Regarding claim 13, Jung fails to disclose the deployment system rotates said vehicle door handle from said retracted position to said deployed position in response to activation of a proximity sensor utilizing RFID technology. The examiner can find no motivation to modify the vehicle door handle disclosed by Jung to include a deployment system that rotates the vehicle door handle in response to activation of a proximity sensor utilizing RFID technology without destroying the intended structure and operation of the device disclosed by Jung and/or without use of impermissible hindsight.
Regarding claim 15, Jung fails to disclose a door position sensor, wherein said retraction system rotates said vehicle door handle from said deployed position to said retracted position after said door position sensor detects completion of an open-close door sequence since deployment of said vehicle door handle. The examiner can find no motivation to modify the vehicle door handle disclosed by Jung to additionally include a door position sensor wherein said retraction system rotates said vehicle door handle from said deployed position to said retracted position after said door position sensor detects completion of an open-close door sequence without destroying the intended structure and operation of the device disclosed by Jung and/or without use of impermissible hindsight.
Regarding claim 17, Jung fails to disclose the retraction system rotates the vehicle door handle from the deployed position to the retracted position in response to de-activation of a proximity sensor utilizing RFID technology. The examiner can find no motivation to modify the vehicle door handle disclosed by Jung to include a retraction system that rotates the vehicle door handle in response to activation of a proximity sensor utilizing RFID technology without destroying the intended structure and operation of the device disclosed by Jung and/or without use of impermissible hindsight.
Regarding claim 18, Jung fails to disclose an over-ride system, said over-ride system configured to prevent said retraction system from rotating said vehicle door handle from said deployed position to said retracted position when a user is engaged with said grip=through loop of said vehicle door handle. The examiner can find no motivation to modify the vehicle door handle disclosed by Jung to additionally include an over-ride system without destroying the intended structure and operation of the device disclosed by Jung and/or without use of impermissible hindsight.

Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 2, 9-10, 12-13, 15, 17-18, 20, and 22-24 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1, 3, 5-8, 14, 19, and 21 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and newly found prior art reference(s). Claims 1, 3, 5, 19, and 21 are rejected under 35 U.S.C. 103 in view of Jung (US 2019/0145136) and Loret de Mola (US 2012/0013134), claims 6-8 are rejected under 35 U.SC. 103 in view of Jung (US 2019/0145136), Loret de Mola (US 2012/0013134), and Soonthornwinate (US 2018/0163442); claim 14 is rejected under 35 U.S.C. 103 in view of Jung (US 2019/0145136), Loret de Mola (US 2012/0013134), and Alric (WO 2017/125653). In response to Applicant’s arguments filed 18 Nov. 2022, with respect to the rejection of independent claims 1, 19, and 21:
Applicant argues that no portion of the handle disclosed by Jung that is flush with the vehicle door when retracted remains adjacent to the vehicle door in the deployed state. Merriam-Webster provides a common definition of the term “adjacent” as “not distant; nearby.” As shown above, the handle disclosed by Jung comprises a front handle face portion that is adjacent the exterior door surface in the deployed position. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. If applicant intends to act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Applicant argues that the vehicle door handle disclosed by Jung is not located on an exterior or a vehicle door. The term “exterior” is not limited to the exterior of the vehicle itself, the vehicle handle disclosed by Jung is located on the exterior side of the vehicle door with the interior side of the vehicle door facing the interior of the storage space. Therefore, as shown above, Jung teaches a front handle face flush with an exterior door surface, wherein the exterior door surface is located on an exterior of the vehicle door.
Applicant argues the handle disclosed by Jung is a horizontal handle for lifting up a board. As shown above, one of ordinary skill in the art would recognize the handle disclosed by Jung is not limited to being employed on a horizontal board and would function properly when the axis is positioned vertically above the front handle face. As shown by Loret de Mola, it is known in the art to arrange a vehicle door handle such that the axis is positioned vertically above the front handle face to secure doors, bins, overhead lockers, etc. (Loret de Mola [0001]). 

    PNG
    media_image3.png
    292
    439
    media_image3.png
    Greyscale

Applicant argues Jung does not disclose the grip-through loop first becoming visible only at a bottom of the vehicle door handle because the handle is horizontal and the bottom is not on an opposite side of the front handle face from the axis. It is noted that the “bottom of the vehicle door handle” is relative and depends on the point of reference. As modified by Loret de Mola, Jung teaches the axis is positioned vertically above the front handle face, as shown above. When the vehicle door handle disclosed by Jung is rotated to be positioned vertically, the grip-through loop is first visible only at a bottom of the vehicle door handle. Additionally, the bottom is on an opposite side of the front handle face from the axis, as shown in Fig. 1A annotated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675